DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on December 2, 2020 were received and fully considered. Claims 1, 4-6, 8, 11-13, and 15 were amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 112A
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8, 11-13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241,__ (Fed. Cir. 1992). 
In the present application the Applicant's claims are directed towards “identify a sound from the body of the user based on the received first physical condition information, identify a second point of a candidate disease to be diagnosed among a plurality of candidate diseases among the plurality of points on the body of the user... and identify a disease diagnosed based on the received second physical condition information” (see independent claims 1, 8, and 15).  Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation. 
The Federal Circuit in (In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, 1245-46 (Fed. Cir. 1992)) stressed that the written description requirement was satisfied because the particular steps, i.e., algorithm, necessary to perform the claimed function were "described in the 
Here, Applicant's specification does not provide the algorithm that performs the claimed limitations identified above in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed subject matter.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8, 11-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites “identify a second point of a candidate disease to be diagnosed among a plurality of candidate diseases among the plurality of points on the body of the user, control the communicator to 
The same indefiniteness is exhibited in mirrored independent claims 8 and 15, and all dependent claims thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 8, 11-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites an electronic apparatus. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...identify a sound from the body of the user based on the received first physical condition information, identify a second point of a candidate disease to be diagnosed among a plurality of candidate diseases among the plurality of points on the body of the user... and identify a disease diagnosed based on the received second physical condition information.”

These limitations describe a mental process as the skilled artisan is capable of looking at physical condition information collected by plurality of information collection modules comprising a plurality of sensors and making a mental assessment thereafter.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...a communicator comprising communication circuitry configured to communicate with a plurality of information collection modules for collecting physical condition information at a plurality of points on a body of a user, the plurality of information collection modules comprising a plurality of sensors; and a processor configured to: receive, through the communicator, first physical condition information from a first information collection module corresponding to a first point among the 

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g., mere data gathering steps necessary to perform the mental process. See MPEP 2106.05(g).
Independent claims 8 and 15 are also not patent eligible for substantially similar reasons.
Dependent claims 4 and 11 recite additional limitations “control the display to display diagnosis information about the identified disease diagnosed based on the received physical condition information,” which does not integrate the identified judicial exception into a practical application because these additional limitation amount to insignificant extra-solution activity. See MPEP 2106.05(g). 
Dependent claims 5 and 12 recite “the processor is further configured to identify the plurality of candidate diseases in accordance with whether the received first physical condition information involves information about characteristics corresponding to the plurality of candidate diseases,” which also fails to add something more to the identified judicial exception as they merely further limit the abstract idea.
Dependent claims 6 and 13 recite “the characteristic corresponding to each candidate disease comprising at least one among unique loudness, loudness variation, a frequency, a cycle, sustainability, sound quality, a ton, tone variation, intensity, intensity variation, relative time in inspiratory and expiratory stages, or strength of the 
Dependent claims 2-15, 17-21, and 45 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-15, 17-22, 44 and 45 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102(A)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botbol et al. (US PG Pub. No. 2005/0182337 A1) (hereinafter “Botbol”).


	With respect to claims 4 and 11, Botbol teaches control the display to display diagnosis information about the identified disease diagnosed based on the received second physical condition information (display 150 in Fig.1).
With respect to claims 5 and 12, Botbol teaches the processor is further configured to identify the plurality of candidate diseases in accordance with whether the received first physical condition information involves information about characteristics corresponding to the plurality of candidate diseases (Figs. 3a and 3b show spirometry curve for lungs pertaining to expiratory phase of the respiratory cycle; see par.0035).
With respect to claims 6 and 13, Botbol teaches the characteristic corresponding to each candidate disease comprising at least one among unique loudness, loudness variation, a frequency, a cycle, sustainability, sound quality, a ton, tone variation, intensity, intensity variation, relative time in inspiratory and expiratory stages, or strength of the each candidate disease (Figs. 3a and 3b show spirometry curve for lungs pertaining to expiratory phase of the respiratory cycle; see par.0035).

Response to Arguments
Applicant’s arguments and amendment filed in response to the 35 USC 112F (claim interpretation) section were acknowledged. 

Applicant’s arguments with respect to the prior art rejections raised in the previous office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791